Title: To Benjamin Franklin from Thomas Ruston: Two Letters, 2 May 1782
From: Ruston, Thomas
To: Franklin, Benjamin


I.
Dear Sir
Exeter May 2d: 1782.
Your favour of the 9th: of October 1780, gave me great pleasure. The Scheme of a Bank, which you was pleased to say you would forward to a friend in Congress, I presume was sent to Mr Morris, as I have since seen a resolve of Congress to approve of a Scheme of his, and giving him ample powers to carry it into execution; tho the Scheme as published, I cannot help observing, seems to me to be defective in sundry very material respects. I am therefore very uncertain how far it may have succeeded, and could have wished to have known the opinion of Congress on the plan sent to you, in order that every particular might have been adjusted, with the greatest exactness, previous to its being carried into execution. Any attempt of that kind failing, must render it the more difficult to execute afterwards. The Congress Paper I am told is entirely laid aside, but if the bank Scheme has been fortunate enough to meet with any degree of success, it is not impossible but it may still be improved so as to be followed with the most desirable effects. The Bank of England went on heavily for the first two or three years. The reflexions upon Finance, I presume, must have suggested the Idea of the utility of procuring coin, as a sure resource, even tho credit should fail. In the mean time I have a thing to propose, which I am convinced will be of mutual advantage both to England and America. Perhaps I am somewhat premature, as it cannot well be carried into execution, before there is either a peace or a truce, but I think it should be made a condition of either, and therefore it should be known before hand. What I mean is, that America shall be at liberty to institute a Loan in England.
I am well aware that it has hitherto been a maxim with the English Government, not to suffer forreigners to institute loans with them, because they have had so much occasion to borrow money themselves, but I see very good reasons why this should be made an exception to the general rule. If America is to become independent, which nobody seems to doubt, however averse many may be to the thought, then the next most desirable object for England undoubtedly is, to cultivate the strictest friendship and intimacy between the two countries by a mutual exchange of good offices, and can there be a closer bond of union formed than by means of the loan I have just now mentioned. Can we wish for a stronger proof of this than the great friendship, so long subsisting, between England and Holland, cemented by this means. I have sounded several people in London upon this subject, all of whom seemed pleased with the Idea. A very old friend of yours and a Financier, who has easy access to one of the Secretaries of State, was struck with it, tho the thought seemed quite new to him. A Person of great note in that line of life, who has negotiated perhaps as many millions in the English funds as any man in the kingdom, has promised me that he will chearfully lend his assistance, should such a measure be adopted. The multitude of people in this country, who are upon the wing, and only wait for the era of peace, to transport themselves to America, would be happy to have such an oppertunity of conveying their property thither. I only wait to know your sentiments upon it, before I mention it to the other Secretiary of State, whose disposition I believe to be such, that in all probability he will in due time give it his hearty approbation.
Before this step could be finally taken, it would be necessary to know what kind of security America could give, that is, whether the Congress, or the several particular States, shall become security. And it would likewise be of use to know, upon what terms loans have been instituted already in other countries. The sum necessary to be borrowed ought also to be made another matter w[torn: orthy] of consideration. I have not mentioned any particular sum. In any commission that might be given, that ought to be limited. Though this country seems nearly exhausted with respect to men, yet her resources with regard to money seem almost inexhaustible. How this comes to pass, is a subject of curious disquisition, I could wish for the pleasure of some conversation with you upon it, and would not grudge even a Journey to Paris for that purpose. A line directed to me, at Exeter, under cover to Mr Thos Powell Mercht Philpot Lane, London, would oblige Yr obedt humble Servt
Thos: Ruston
 
Addressed: His Excellency / Doctr: Franklin / Paris
Notation: Ruston, Exeter May 2. 1782.
 
II.
Dear Sir
Exeter May 2d: 1782.
The bearer hereof, Major Van Braam, is a native of Holland. He has been in the English service these thirty years and was sent hostage by General Washington to Canada in the beginning of the last War. Not liking the present American service, he quited it about two years ago having obtained liberty to sell out, and retired to this place where I had the pleasure of becoming first acquainted with him. He is now determined to remove to France with his Family in order to seek a peacable retreat. He will be very happy to have the honour of paying his respects to you. I am Dr Sr your obliged and obedt humble servt
Thos Ruston
 
Addressed: His Excellency / Dr: Franklin / Paris
